                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-CR-00272-D

United States of America,

v.
                                                                    Order
Byron Charles Peay,

                      Defendant.


        The court held a hearing on a motion to revoke Defendant Byron Charles Peay’s pretrial
release. After considering the arguments presented at the hearing, the court modifies Peay’s
conditions of release to include a curfew. He is restricted to his residence as directed by the
United States Probation Office or his supervising officer. All other conditions remain the same.

Dated: March 21, 2021
Dated:

                                            ______________________________________
                                            R OBERT T. NUMBERS, II
                                            UNITEDT.
                                            Robert    Numbers,
                                                    STATES      II
                                                           MAGISTRATE    JUDGE
                                            United States Magistrate Judge




           Case 5:20-cr-00272-D Document 44 Filed 03/22/21 Page 1 of 1
